DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-5, 7-9 and 14-18 in the reply filed on 06/29/2022 is acknowledged.
Claims 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, and claims 6 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/29/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 9, it is not clear if “adding an acidic media to the after fibrillation“ refers to adding acidic media to the MFC and silicate mixture, refers to adding acidic media to a different material after fibrillation, etc. When the Examiner looks to the Specification for guidance, the Specification discloses an acidic media may be added to the MFC and silicate mixture (Specification, page 5). The Examiner interprets “adding an acidic media to the after fibrillation“ to be adding an acidic media to the MFC and silicate mixture after fibrillation. This interpretation is speculative. Clarification is requested.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 8, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gane et al. (US 10294371 B2; hereinafter Gane) in view of Gardner et al. (US 8372320 B2; hereinafter Gardner).
Regarding claims 1-2, 4, and 15-16, Gane teaches a process for the production of nano-fibrillar cellulose gels (i.e., a composition) (Gane, abstract; col. 3, lines 17-26; claim 1) comprising, 
fibrillating cellulose fibers in the presence of at least one filler and/or pigment until a gel (i.e., mixture) is formed (Gane, abstract; col. 3, lines 17-26; claim 1), 
wherein the at least one filler and/or pigment is selected from the group comprising silicates (Gane, col. 4, lines 25-29);
wherein the weight ratio of fibres to fillers and/or pigments on a dry weight basis is from 1:33 to 10:1 (Gane, col. 5, lines 14-18; claim 1) (i.e., silicate is present in an amount of about 10-3300 wt%, based on the solid content of the fibers, which overlaps with the presently claimed range).
	Additionally, Gardner teaches the term “nanofibril” is defined as a fiber or particle of material having any shape wherein at least one dimension, e.g. the diameter, width, thickness, and the like, is about 100 nanometers or less (Gardner, col. 3, lines 8-11). The instant Specification teaches “microfibrillated cellulose (MFC) shall in the context of the patent application mean a nano scale cellulose particle fiber or fibril with at least one dimension less than 100 nm” (Specification, page 6, second to last paragraph). Therefore, the nano-fibrillar cellulose having a diameter of about 100 nm or less as taught by Gane in view of Gardner reads on microfibrillated cellulose as claimed in claim 1.
	
Regarding claims 1 and 2, Gane further teaches wherein the cellulose fibres are provided in the form of a suspension especially an aqueous suspension, wherein such suspensions have a solids content of from 0.2 to 35 wt-% (Gane, col. 4, lines 18-24).
Gane does not explicitly disclose wherein the fibrillating is performed in the presence of an alkali-metal silicate, and wherein the alkali-metal silicate is sodium silicate, as presently claimed.
With respect to the difference, Gardner teaches a method of producing dried cellulose nanofibrils (Gardner, abstract; col. 1, line 55-59; claim 1), comprising an aqueous suspension of cellulose nanofibrils (CNF) wherein the surfaces of the CNF may be chemically modified by adding a surface modification agent to the aqueous suspension of cellulose nanofibrils (Gardner, col. 4, lines 58-61), wherein the aqueous suspension of cellulose nanofibrils was formed containing about 0.1 weight % to about 10.0 weight % of nanofibrils (Gardner, col. 5, lines 48-57), and 
wherein the surface modification agent is sodium silicate (i.e., alkali-metal silicate), wherein the aqueous suspension of CNF may be modified by adding, in-situ, sodium silicate to the aqueous suspension (Gardner, col. 4, lines 61-66; col. 5, lines 40-42), wherein sodium silicate was added to the aqueous suspension of cellulose nanofibrils in an amount representing about 0.1 weight % to about 10 weight% of sodium silicate in the aqueous suspension (Gardner, col. 5, lines 58-67). 
As Gardner expressly teaches, the aqueous suspension includes a surface modification agent which substantially prevents agglomeration of the cellulose nanofibrils (Gardner, col. 1, lines 59-64).
Gardner is analogous art, as Gardner is drawn to a method (Gardner, abstract; col. 1, line 55-59; claim 1) comprising the formation of silicate-modified CNF from an aqueous suspension of CNF to which sodium silicate has been added (Gardner, col. 4, lines 62-66). 
In light of the motivation of using a surface modification agent taught in Gardner, it therefore would have been obvious to one of ordinary skill in the art to use the sodium silicate of Gardner as the silicate in the process of Gane, in order to substantially prevent agglomeration of the cellulose nanofibrils during the process, and thereby arrive at the claimed invention.
As set forth in MPEP 2144.05, in the case where the claimed amount of alkali-metal silicate range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Regarding claim 8, Gane further teaches fibrillating the cellulose fibres in the presences of at least one filler and/or pigment (Gane, abstract; col. 3, lines 17-26; claim 1; col. 4, lines 25-33) (i.e., pigments are present during the fibrillation).

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gane in view of Gardner as applied to claim 1 above, and further in view of Nuopponen (US 20180094081 A1; hereinafter Nuopponen).
Regarding claims 3 and 14, Gane further teaches combining the cellulose fibres and the at least one fillers and/or pigment (i.e., mixing the fibres with the alkali-metal silicate) (Gane, abstract; col. 3, lines 17-26; claim 1),
wherein the filler and/or pigment as well as the fibres can be added entirely or in portions before or during the fibrillating step (Gane, col. 5, lines 4-11);
providing cellulose fibres contained in pulps selected from the group comprising eucalyptus pulp, spruce pulp, pine pulp, and mixtures thereof (Gane, col. 4, lines 1-5; claim 1), such as eucalyptus pulp with 17o SR or pine pulp with 20o SR (Gane, col. 11, lines 66-67);
and wherein fibrillating is carried out by means of any device useful thereof, preferably the device is a homogenizer such as high pressure homogenizers (Gane, col. 5, lines 34-40). 
Regarding claim 14, Gane does not explicitly disclose wherein the fibers to be mixed with alkali-metal silicate and fibrillated have an SR value of between 25 - 70, as presently claimed.
With respect to the difference, Nuopponen teaches a method for the manufacture of nanofibrillar cellulose (Nuopponen, abstract; [0010]) wherein any cellulose pulp of any plant origin may be used as a starting material, such as from softwood such as spruce or pine, from hardwood such as eucalyptus, and from mixtures of softwoods and hardwoods (Nuopponen, [0062]), 
and wherein cellulose pulp is pre-refined until a freeness of at least 60o SR (Schopper-Riegler) is achieved (Nuopponen, [0032]; [0090]).
As Nuopponen expressly teaches, a pre-refining step is required to prevent clogging in the subsequent mechanical disintegration step, a high pressure homogenization, wherein it is possible to fibrillate cellulose pulp without the pre-refining step, but in that case, disintegration is troublesome and industrially un-scalable, and wherein during the pre-refining Schopper-Riegler (SR) freeness is followed for pre-refined samples and SR value should be greater than 60 SR (Nuopponen, [0090]).
Nuopponen is analogous art, as Nuopponen is drawn to a method for the manufacture of nanofibrillar cellulose (Nuopponen, abstract; [0010]).
In light of the motivation of pre-refining taught in Nuopponen, it therefore would have been obvious to one of ordinary skill in the art to incorporate the pre-refining cellulose pulp until a freeness of at least 60o SR is achieved step of Nuopponen in the process of Gane, in order to make the fibrillating step less troublesome and more industrially scalable, and thereby arrive at the claimed invention.
As set forth in MPEP 2144.05, in the case where the claimed SR range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
	

Claims 5, 9, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gane in view of Gardner as applied to claim 1 above, and further in view of Laukkanen et al. (US 20150045549 A1; hereinafter Laukkanen).
Regarding claims 5, 9, and 17-18, Gane does not explicitly disclose dewatering the MFC and silicate mixture to a solid content of at least 3 wt%, adding an acidic media to the after fibrillation, dewatering the MFC and silicate mixture to a solid content of at least 5 wt%, and dewatering the MFC and silicate mixture to a solid content of at least 10 wt%, as presently claimed.
With respect to the difference, Laukkanen teaches a method for processing fibril cellulose which is in the form of aqueous fibril cellulose gel (Laukkanen, abstract; [0010]), wherein the fibril cellulose is preferably made of plant material such as wood fibres and wherein the disintegration produces fibrils which have the diameter of only some nanometers, which is 50 nm at the most (Laukkanen, [0045]) and,
wherein the method comprising lowering the pH of the aqueous fibril cellulose gel to provide aqueous fibril cellulose gel of reduced water retention capacity, and dewatering the aqueous fibril cellulose gel of reduced water retention capacity (Laukkanen, abstract; [0011]-[0013]),
wherein the method comprises bringing the aqueous fibril cellulose gel and acidic medium to contact with each other (Laukkanen, [0018]; [0023]);
wherein water removal from acidified fibril cellulose is done using pressure filtration till the fibril cellulose forms a cake with a final desired DS (dry substance), wherein after dewatering is complete, the final DS of the filter cake can be 10-30% (Laukkanen, [0055]; [0057]; [0031]-[0032]; [0015]-[0016]).
As Laukkanen expressly teaches, lowering the pH of an aqueous medium containing fibril cellulose changes water-fibril interactions so that the water retention capacity of the aqueous fibril cellulose gel is reduced, thus enabling water to be removed therefrom, and makes the gel stronger (Laukkanen, [0014]-[0015]). Additionally, Laukkanen expressly teaches after completing the dewatering, the physical entities obtained are comminuted to a smaller size which is an easily transportable form (Laukkanen, [0030]).
Laukkanen is analogous art, as Laukkanen is drawn to a method for processing fibril cellulose (Laukkanen, abstract; [0010]).
In light of the motivation of using lowering the pH and dewatering taught in Laukkanen, it therefore would have been obvious to one of ordinary skill in the art to incorporate the addition of acidic medium and dewatering steps of Laukkanen in the process of Gane, in order to make the nano-fibrillar cellulose gels stronger and easier to transport, and thereby arrive at the claimed invention.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, Gane does not explicitly disclose wherein the initial pH is in a range of 1 – 5. 
Further, there is no motivation to adjust the initial pH of Gane to a pH in a range of 1 – 5. 
 
Additionally, Gane et al. (EP 2236664 A1; hereinafter Gane’664) teaches a process for the production of suspensions of nano-fibrillar cellulose comprising fibrillating cellulose fibres in the presence of at least one filler and/or pigment (Gane’664, abstract), wherein the at least one filler and/or pigment is selected from the group comprising silicate (Gane’664, [0028]), wherein the weight ratio of fibres to fillers and/or pigments on a dry weight basis is from 1:10 to 10:1, wherein the starting Schopper-Riegler degree may be from about 5 to about 90 oSR (Gane’664, [0050]), 
and wherein generally, the pH of the suspension comprising the combination of fibres and pigment and/or filler should not be less than 6 (Gane’664, [0037]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Heiskanen et al. (US 20130053454 A1; hereinafter Heiskanen) teaches a process for the production of a composition wherein the process comprises pre-treating cellulosic fibers whereby a composition comprising microfibrillated cellulose is formed (Heiskanen, abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITU SHIRALI whose telephone number is (571)272-2241. The examiner can normally be reached Monday - Friday: 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S.S./Examiner, Art Unit 1732         
/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        7/28/22